SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH April, 2012 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856 – Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): TAM S.A. Corporate Taxpayer’s ID. (CNPJ/MF): 01.832.635/0001-18 Company Registry No. (NIRE): 35.300.150.007 Publicly-Held Company – CVM No. 016390 CALL NOTICE EXTRAORDINARY SHAREHOLDERS’ MEETING The Shareholders of TAM S.A. (“Company”) are hereby invited to meet at 10:30 a.m. on May 3, 2012, at the Company’s headquarters located at Av. Jurandir, n. 856, Lote 4, 1º Andar, Jardim Ceci, CEP 04.072-000, in the city and state of São Paulo, to resolve on the following agenda: (a) to resolve on bringing forward the vesting period for the two hundred thirty thousand (230,000) preferred stock options granted to the CEO, Marco Antonio Bologna, as part of the Company’s Stock Option Plan approved at the Extraordinary Shareholders’ Meeting held on November 3, 2010. Said options will become exercisable on the date of this Meeting if the advancement is approved. (b) to authorize the Executive Board to take all the measures needed to carry out the resolutions taken here. The following documents are available to shareholders at the Company’s headquarters during business hours, and its Investor Relations website (www.tam.com.br/ri) as well as the websites of BM&FBOVESPA (www.bmfbovespa.com.br) and the Brazilian Securities and Exchange Commission (www.cvm.gov.br): (i) call notice for the Shareholders’ Meeting; (ii) management’s proposal relating to the matters on the agenda; (iii) Manual for Participating at the Extraordinary Shareholders’ Meeting, which contains all additional information required by CVM Rules 480/09 and 481/09 regarding the matter to be examined and discussed. General Instructions: In accordance with Article 126 of Law 6,404/76, as amended, shareholders or their legal representatives or proxies may participate in the meeting, provided the shares are registered in the shareholders’ name at Itaú Unibanco S.A., the depositary institution for the Company’s shares, up to twenty-four (24) hours before the date specified in this Call Notice, as determined by the Company's Bylaws. Shareholders should arrive for the Meeting before the scheduled time, with the following documents: · Identification document and a statement issued by the depositary institution specifying their shareholding interest; · If shareholders are unable to attend the Meeting, they may be represented by proxy, subject to laws and the Company’s Bylaws; and · In order to expedite the process and facilitate the Meeting proceedings, the proof of share ownership and power of attorney may, at the Shareholders’ discretion, be submitted at the Company’s headquarters preferably two (2) days before the date of the Shareholders’ Meeting. Further information may be obtained from the Investor Relations website ( www.tam.com.br/ri). São Paulo, April 18, 2012. MARIA CLÁUDIA OLIVEIRA AMARO Chairwoman of the Board of Directors SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 23, 2012 TAM S.A. By: /
